DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-13 and 15-19. Claims 1 and 13 were amended and claim 14 was cancelled in the response filed 2/1/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2010/0129730) in view of Okamoto et al. (US 5,752,988).
Regarding claim 1, Suzuki discloses a method for producing a membrane electrode assembly (abstract). The method includes laminating an electrolyte membrane (a proton exchange membrane) (analogous: preparing an electrolyte layer) and an electrode catalyst layer to produce a membrane electrode assembly (MEA) ([0013]). The polymer electrolyte includes perfluoro-exchange resin, for example Nafion ([0056]) with sulfonic acid groups ([0055]) which is ionically conductive. The polymer electrolyte selectively transports hydrogen ions (protons) ([0003]), and is thusly considered to have at least one proton movement channel formed in the ion conductive polymer. In a heating step, the membrane electrode assembly including the electrolyte membrane is exposed to superheated medium including super-heated ([0014]); thus permeating a gas. The superheated vapor pushes out air and other gases to produce an oxygen-free or low-oxygen conditions ([0016]); that is gases have an inlet and an outlet. Suzuki further teaches the heating via the superheated water vapor produces a uniformly porous state in the catalyst layer ([0016]); thus the heating step changes the pore structure including the tortuosity of the channels in the membrane.
While Suzuki teaches exposing the electrolyte membrane to a superheated medium and thus permeating a gas, Suzuki does not explicitly disclose that the gas permeates from a first surface of the electrolyte layer to a second surface of the electrolyte layer to reduce tortuosity of the proton movement channel.
Okamoto teaches a method of producing an electrode unit of a fuel cell including an electrode paste provided on an electron-conductive catalyst support or on an ion exchange membrane (C2/L4-7). The catalyst support and ion exchange membrane is forcedly humidified via a stream of steam (C2/L7-15). In an embodiment, the electrode paste is applied onto a cation exchange membrane 12, and is subjected to steam drying in a drying apparatus 20 (C6/L3-10, Fig 2). The drying apparatus 20 includes the membrane and electrode paste suspended by a hanging means 30 from a lid 26 installed on the top of a tank 28 holding water 26 (C3/L35-50). The water in the tank is heated to produced steam, and the humidification is performed in a stream of steam directed to a direction (vertically upwardly) substantially perpendicular to the surface of the membrane on which the electrode paste has been applied (C4/L15-26); thus permitting the steam to permeate from a first surface of the electrolyte to a (C5/L38-45). Further, by having the stream of steam produced in a vertically upward direction while the membrane is horizontally maintained, any temperature difference is scarcely generated; thus the obtained electrode unit is uniform and the performance is improved (C5/L46-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the suspending the electrolyte membrane and catalyst horizontally allowing steam to pass through the membrane tangentially as in Okamoto with the electrolyte membrane and catalyst of Suzuki for the purpose of permeating the steam through the membrane, which allows for uniformity in producing the electrode and membrane.
With regards to the limitations of wherein the gas permeates from the first surface to the second surface by making a concentration of the gas at the first surface greater than that at the second surface in the electrolyte layer, because the superheated medium has to pass through the electrolyte membrane and because the medium is driven by concentration differences (moving from greater to lower) and pressure differences (moving from high pressure to lower pressure), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a concentration difference (higher concentration at a first surface, lower concentration at a second surface) in order to expose the electrolyte membrane to the superheated medium and permit the superheated medium to pass through the electrolyte membrane.
(C2/L20-22). Because the ion exchange membrane is uniformly exposed to the stream, the stream of steam permeates from a first surface to a second surface of the membrane. Furthermore, the steam is generated from a water 26 in the bottom of the drying apparatus 20 (see Fig 2, C3/L37) which is at a point that is considered fully saturated and therefore a great concentration of water/steam, and the steam moves upward and away to the exit (in order to have continuous the upward direction) which has a lower concentration of water/steam. Therefore, as the steam moves from high concentration (the water) to lower concentration (the exit/top vent), the first surface (where the steam permeates into the electrolyte, closer to the water) has a higher concentration relative to the second surface (closer to the exit/top vent) where the steam leaves the electrolyte.
Regarding claim 2, modified Suzuki discloses all of the claim limitations as set forth above. Because Suzuki teaches the same electrolyte material (Nafion which is sulfonated tetrafluoroethylene based fluoropolymer) as disclosed (an ion conductive polymer including a main chain of polytetrafluoroethylene and a side-chain including a sulfonic acid group, see published paragraph [00011]) and the temperature of the superheated medium the electrolyte material is exposed to (between 100-280C) is the same as disclosed (temperature 2C higher than an alpha-transition of the ion conductive polymers to 200C, see published paragraph [0017]), modified Suzuki would have the same property (wherein a tortuosity of the proton movement channel is reduced by the permeating the gas) as claimed because Suzuki teaches the same materials and the same method of manufacture.
claim 3, modified Suzuki discloses all of the claim limitations as set forth above. Suzuki teaches the polymer electrolyte includes perfluoro-exchange resin, for example Nafion (having a PTFE backbone) ([0056]) with sulfonic acid groups ([0055]) which is ionically conductive; thus Suzuki teaches an ion conductive polymer comprising a main-chain comprising PTFE and a side-chain comprising sulfonic acid group (-SO3H).
Regarding claim 4, modified Suzuki discloses all of the claim limitations as set forth above. Suzuki teaches the membrane (including the electrolyte) thickness is between 0.5 μm and 50 μm ([0024]), which significantly overlaps with the claimed range of 5 to 100 μm. Thus it would have been obvious to select a range from 1-50 μm of the electrolyte membrane of Suzuki to obtain the benefit of a suitable electrolyte for a fuel cell. 
Regarding claim 8, modified Suzuki discloses all of the claim limitations as set forth above. Suzuki teaches the superheated medium is water vapor (H2O) or water-alcohol vapor (H2O-alcohol) ([0014])
Regarding claim 9, modified Suzuki discloses all of the claim limitations as set forth above. With regards to the limitations wherein “the gas is permeated by heating to a temperature ranging from a first heating temperature that is about 2C higher than a α-transition temperature (Tα) of the ion conductive polymer to 200C”, Suzuki teaches the superheated medium is in a temperature range of 100-280C ([0014]) and teaches the membrane is heated via the medium to soften and melt the electrolyte membrane which results in the molten electrolyte resin impregnating the open areas in the catalyst and the catalyst is then integrated with the electrolyte membrane ([0018]). Because Suzuki teaches α-transition temperature (Tα) of the ion conductive polymer to 200C”. In addition, because teaches heating to in the range of 100-280C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the gas to a temperature sufficient to cause the necessary softening and melting (including a temperature range from 2C higher than a α-transition temperature (Tα) of the ion conductive polymer to 200C) to obtain the benefits of impregnating the open areas in the catalyst to integrate the catalyst with the electrolyte membrane.
Regarding claim 10, modified Suzuki discloses all of the claim limitations as set forth above. Suzuki teaches heating superheated medium (water) to a temperature range of 100-280C ([0014]); this range is greater than 100C which is the boiling point of water. Thus, the gas has a boiling point (100C) less than the first heating temperature (100-280C).
Regarding claims 11-12, modified Suzuki discloses all of the claim limitations as set forth above. Because Suzuki teaches that the superheated medium is superheated ([0014]), the superheated medium permeates the electrolyte layer at a saturated vapor pressure of the gas. In addition, because the vapor pressure of water at boiling point is about 101 kPa (0.1 MPa), because Suzuki teaches the superheated medium is in a temperature range of 100-280C ([0014]) which is higher than the boiling temperature, the vapor pressure is within the range of 0.01 to 1 MPa. 
claim 13, modified Suzuki discloses all of the claim limitations as set forth above. While Suzuki teaches using a superheated medium ([0014]), Suzuki does not explicitly disclose wherein the gas permeates in an amount of about 0.1 to 10 mg/cm2-min. However, because Suzuki teaches applying the superheated medium to soften and melt the electrolyte membrane which results in the molten electrolyte resin impregnating the open areas in the catalyst and the catalyst is then integrated with the electrolyte membrane ([0018]), Suzuki suggests controlling the rate of superheated medium to heat the electrolyte membrane. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the rate of applying the superheated medium, including within the range of 0.1 to 10 [mg/cm2-min], for the purpose of controlling the rate of heating the electrolyte membrane during the manufacture of the electrolyte membrane.
Regarding claim 15, modified Suzuki discloses all of the claim limitations as set forth above. With regards to the limitations of wherein the gas permeates from the first surface to the second surface by making a pressure at the first surface greater than that at the second surface in the electrolyte layer, because the superheated medium has to pass through the electrolyte membrane and because the medium is driven by concentration differences (moving from greater to lower) and pressure differences (moving from high pressure to lower pressure), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either a concentration difference (higher concentration at a first surface, lower concentration at a second surface) or a pressure difference (higher pressure at a 
Regarding claim 16, modified Suzuki discloses all of the claim limitations as set forth above. Suzuki teaches that the superheated medium is superheated ([0014]); thus Suzuki teaches the gas (medium) is heated.
Regarding claims 17-19, modified Suzuki discloses all of the claim limitations as set forth above. Suzuki further teaches that vehicles comprising fuel cells ([0002]). Thus, it would have been obvious to use (claim 17) the electrolyte membrane made by the method of claim 1 in a fuel cell (claim 18), and using said fuel cell in a vehicle (claim 19).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2010/0129730) in view of Okamoto et al. (US 5,752,988), as applied to claim 1 above, and further in view of Fuller et al. (US 2007/0087245).
Regarding claim 5, modified Suzuki discloses all of the claim limitations as set forth above. While Suzuki teaches the electrolyte may consist of an electrolyte membrane (a first layer) or it may comprise a reinforced layer of a porous substrate filled with an electrolyte ([0024]) wherein the porous substrate [in the reinforced layer] is polytetrafluoroethylene (PTFE) ([0024]), modified Suzuki does not explicitly disclose the electrolyte comprises a first layer comprising the one or more ion conductive polymers, and a second layer comprising the one or more ion conductive polymers and a support having a three-dimensional network 
Fuller discloses a polyelectrolyte membrane made up of a multilayer composite, comprising a plurality of porous or expanded fluoropolymer support layers having macromolecules, polymer aggregates and particles of ionomers with proton exchange groups imbibed into pores of the support layers (abstract). The support layers included expanded fluoropolymer materials such as expanded polytetrafluoroethylene (ePTFE) (abstract). In an embodiment, a plurality of support layers 1 are adhered in adjacent fashion to one another, and ionomer 2 (analogous: a first layer comprising ion conductive polymers) imbibed into each support layer and into the interface 3 between adjacent support layers 1 ([0020]). That is, Fuller teaches a first layer (ionomer 2) surrounded on both sides by support layers 1, either support layer considered analogous to the claimed second layer. Fuller teaches the sandwich using two support layers and an ionomer layer results in improved tear modulus, and increased the required energy to break the membrane ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sandwich embodiment having two support layers (both with ion conductive ionomer) around a central ionomer of Fuller with the electrolyte membrane of Suzuki for the purpose of increasing the tear modulus, and increasing the required energy to break the membrane, thus generally increasing the strength of the electrolyte membrane.
claims 6-7, modified Suzuki discloses all of the claim limitations as set forth above. Fuller teaches the support comprises expanded polytetrafluoroethylene (ePTFE) (abstract). With regards to claim 7, the use of a porous ultra-high molecular weight polyethylene (UHMWPE) is not positively required because claim 7 merely limits which type of UHMWPE can be used in the choice between ePTFE and UHMWPE of claim 6. Thus, because Fuller teaches ePTFE, the combination of references also meets the limitations of claim 7 which merely limit which type of UHMWPE (specifically of the atomic weight of about 3.5 to 7.5 Mamu variety) is used in the selection between ePTFE and UHMWPE.

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
Applicant argues the references do not disclose the amended limitation. Specifically arguing that Suzuki does not disclose the limitation, and Okamoto merely reports a process using a stream of steam to treat a carbon paper, which is included in an electrode unit, which is unrelated to the instantly claimed process of permeating the gas from a first surface of the electrolyte layer to a second surface of the electrolyte layer.  Further noting that nothing in Okamoto indicates that the stream of steam is applied in a specific direction as instantly claimed and demonstrated. Instead, Okamoto aimed that the stream of steam uniformly travels and surrounds the entire carbon paper, citing abstract and column 5, lines 39-58. Applicant notes this is distinguished from the instantly claimed gas penetrating process, which is 
This is not considered persuasive. The Examiner first notes that the claims do not require that the gas penetrating/permeating process occurs or is performed in a thickness direction because the claim does not recite such a direction. Instead, the claim recites “permeating a gas from a first surface of the electrolyte layer to a second surface of the electrolyte layer” and the claim does not specify the relative orientation of the first surface to the second surface (i.e. the first surface and the second surface can be neighboring, perpendicular, or opposite to each other). Thus, the claims do not recite the direction nor describe sufficient structure that requires an interpretation of the alleged thickness direction. Therefore, any argument directed to the specific direction of permeation is not considered persuasive because the claims do not require it.
While Applicant argues that Okamoto uses a carbon paper included in an electrode unit and such is unrelated to the instantly claimed process of permeating an electrolyte layer, this is not considered persuasive. Okamoto teaches that “an electrode paste is provided on an electron-conductive catalyst support or on an ion exchange membrane. After that, an organic solvent in the electrode paste is removed, and an ion-conductive component is fixed, while forcedly humidifying the electron-conductive catalyst support or the ion exchange membrane” (C2/L5-11). Okamoto further states “the humidification is performed in a stream of steam” (C2/L15). Therefore, contrary to Applicant’s assertion, Okamoto clearly is related to permeating a gas (i.e. steam) through an electrolyte layer (i.e. ion exchange member).
Okamoto further describes the embodiment where the ion exchange membrane is used with the electrode paste in the steam step in Figure 5 (see STPD’, Cation Exchange Membrane with STPG’, and Steam Drying STPF’ which is what is described in Figure 2) and C6/L3-10. 
In addition, Okamoto teaches “the ion exchange membrane is uniformly exposed with the stream of steam” (C2/L20-22). Because the ion exchange membrane is uniformly exposed to the stream, the stream of steam permeates from a first surface to a second surface of the membrane. Furthermore, the steam is generated from a water 26 in the bottom of the drying apparatus 20 (see Fig 2, C3/L37) which is at a point that is considered fully saturated and therefore a great concentration of water/steam, and the steam moves upward and away to the exit (in order to have continuous the upward direction) which has a lower concentration of water/steam. Therefore, as the steam moves from high concentration (the water) to lower concentration (the exit/top vent), the first surface (where the steam permeates into the electrolyte, closer to the water) has a higher concentration relative to the second surface (closer to the exit/top vent) where the steam leaves the electrolyte.
While Applicant notes that Okamoto describes “the stream of steam uniformly travels and surrounds the entire carbon paper” in column 5, lines 39-58, clearly Okamoto requires that steam contacts the carbon paper (or electrolyte as seen in the embodiment in Figure 5) to be “uniformly exposed with stream of steam” (C2/L20-22) and therefore meets the claim requirements of permeating from a first surface to a second surface.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                        

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725